DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Amendments to the claims are acknowledged. Claims 15-18 are new.
Claims 1, 2, 12, 13, and 15-18 are under consideration.
Claims 3-11 and 14 are cancelled.

Information Disclosure Statement
The IDS filed 3/09/2021 and 7/17/2018 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/289587 filed 02/01/2016 is acknowledged.

Claim Objections
Claims 1 and 13 is objected to because of the following informalities:  
The claims contains multiple typographical errors. 
Claim 1, step (c) recites “early group” and “late group” and should recite “Early group” and “Late group” if Applicants intend that these groups be those consistent with the Early and Late class labels recited in step (b). 
Claim 13, lines 4-5, recite ‘”..with the aid of computer implementing a classifier..” and should recite “.. with the aid of a computer implementing a classifier…”
Claim 13, line 8-9, recite “of samples of samples” is recited wherein the words are duplicated.
 Appropriate correction is required.

Double Patenting
The rejection of claim 1, 3 and 12-13 over claims 1 and 4 of US Patent 10,007,766 are withdrawn in view of Applicant’s amendments filed 5/03/2022.
The rejection of claims 1, 3 and 12-13 over claims 1, 4 and 5 of US Patent 10,950,348 are withdrawn in view of Applicant’s  amendments filed 5/03/2022.
The rejection of claim 1 over claim 12 of copending Application No.17/119,200 is withdrawn in view of Applicant’s  amendments filed 5/03/2022. The claims are now narrower and a species of the copending Application ‘200.
The following provisional rejection is maintained. The instant claims are drawn to the same invention as the copending application and a Terminal Disclaimer has not been filed. 
Rejections over claim 13 are necessitated by Applicant’s amendments.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No.16/092,023.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending claims are either species of the instant claims or have only minor differences encompassed by the instant generic claims. Currently, instant claim 1 is broader and encompasses the claimed subject matter in the copending application. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6 US 10,007,766. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claim is a species of the instant claim 13 which. Currently, instant claim 13 is broader and claims 1 and 6 of  US 10,007,766 recite the invention of claim 13.
Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 US 10,950,348. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claim is a species of the instant claim 13 which. Currently, instant claim 13 is broader and claims 1 and 6 of  US 10,950,348 recite the invention of claim 13.
Claim Rejections - 35 USC § 101
The following rejection is maintained for reasons of record set forth in the Office Action of 12/03/2021 and modified to address the amendments filed on 5/03/2022.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 12, 13 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Performing classification of mass spectrometry data by implementing a classifier developed from a development set of samples from melanoma patients, wherein the classifier consists of a hierarchical combination of two classifiers.
This step reads on a process that can be performed by the human mind and/or mathematics (e.g. regression) and is therefore an abstract idea. Given data from melanoma patients, the human mind or mathematical formulas can be used to perform classification of the data.
2. Iteratively training Classifier 1 from the development set of samples and a set of mass spectral features to generate an Early class label, a Late class label, or the equivalent for each of a subset of samples.
This step reads on a mathematical concept of using data to develop a mathematical model. The step embodies fitting data to a mathematical model or curve. The step also reads on a mental process of organizing data into a table or graph that is a reference template which serves as Classifier 1. The step therefore reads on an abstract idea.
3. Iteratively training Classifier 2 from a subset of samples in the development set classified as Late by Classifier 1 to generate an Early class label, a Late class label or the equivalent. This step also reads on a mathematical concept of using data to develop a mathematical model or curve with data from samples. The step also reads on a mental process of organizing data into a table or graph such as a reference template which serves as Classifier 2. The step therefore reads on an abstract idea.
4. Supplying the mass spectrometry data to a classifier using trained sets of Classifier 1 and Classifier 2, trained to predict whether a melanoma patient is likely to benefit from treatment with high dose IL2 therapy, 
This step reads inputting data into a mathematical model or plotting to a graph or table. The step therefore reads on a mathematical concept or a mental process, which are abstract ideas.
5. wherein the classifier is arranged as a hierarchical combination of Classifier 1 classifying the patient into  first Late group or a first Early group and Classifier 2 further classifying the first Late group into a second Late group or second Early group. 
This step reads on a mathematical concept and mental process. The Classifier 1 and 2 read on simple mathematical models or graphs such as a tree or directed graph which can be organized by the human mind for simple decision making processes. The recited arrangement of the classifiers does not necessitate computer technology such as software data structures and therefore reads on being an abstract idea. 
With respect to the recited classifiers embodying a neural network, Serrano. Academy (https://www.youtube.com/watch?v=UNmqTiOnRfg) teach “A friendly Introduction to Recurrent Neural Networks” and evidence that a neural network classifier is a mathematical object, i.e. an implementation of matrix multiplication mathematics. Therefore the recited Classifier 1 and Classifier 2 is mathematics.  
6. wherein the patient classified into first late group or the second late group is predicted to be likely to benefit from high dose IL2 therapy. 
This step of predicting reads on a process that can be performed mentally and is therefore an abstract idea. The step also reads on a natural correlation between biomarkers and treatment response which is a natural phenomena and therefore a judicial exception. 
Claim 12 recites the step of classifying the sample of the patient with a classifier developed from mass spectral data to generate a class label, wherein class labels are detected.  This step reads on a process that can be performed by the human mind and/or mathematics and is therefore an abstract idea.
Claim 13 recites performing a classification of mass spectrometry data with the aid of a classifier implemented on a computer. 
This step reads on process that can be performed by the human mind or math per se, i.e. wherein the classifier is a mathematical object or function.
Claim 13 recite supplying the mass spectrometry data to a classifier to predict whether a melanoma patient is likely to benefit from treatment with an anti-PD-1 drug and a class label of Late or equivalent is predicted to likely benefit from an anti-PD-1 drug.
This step reads on a process that can be performed by the human mind and/or mathematics because the classifier is one that reads on math per se or organized data that can be analyze with the human mind, and is therefore an abstract idea. The step is also drawn to a natural correlation between constituents in a blood sample and reaction to therapy which is a natural phenomena.  

Step 2A Prong Two: Consideration of Practical Application
Claims 15-17 recite wherein if the Classifier 2 generates a Late class label or the equivalent, then the patient is administered high dose IL2 therapy. This limitation does not integrate the recited judicial exceptions because the claims do not recite a step of actually generating a class label for a patient. Claim 1 is directed to limitations describing how the Classifier is configured but there is no active step of determining a class label for the patient. Additionally, claims 15-17 are recited in the alternative (i.e. “if”) wherein the Broadest Reasonable Interpretation is that a Late class label is not determined by Classifier 2. See MPEP 2111.04, section Contingent Limitations.
Claim 13 also does not recite a step of determining that the  patient sample is classified as Late and then administering anti-PD1 drug. The language of claim 13 is drawn to describing the configuration of the classifier and not to an active step of determining that a patient sample is classified as Late by the classifier. The recited judicial exception is therefore not integrated into the step of administering recited in claim 18.
The claims do not recite additional elements that integrate the abstract idea into a practical application. 
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception. 

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to:
1. Performing mass spectrometry on a blood-based sample of a melanoma patient, as in claims 1 and 13. 
2. Implementing a classifier with a computer.
3. administering high dose IL2 therapy or anti-PD1 drug, as in claims 15-18.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because performing mass spectrometry on patient blood samples is routine, conventional and well understood, as in claims 1 and 13. The step amounts it initiation data collection and is an extra solution activity as described in MPEP 2105.05(g).
Administering IL2 therapy or anti-PD1 drug are both well know, routine and conventional cancer therapies as evidenced by the instant specification (page 1, lines 13-15 and page 41, lines 16-17), as in claims 15-18.
With regard to the computer, the generically recited classifier reads on an abstract idea as set forth under Step 2A Prong One, and the computer is used as a tool for processing efficiency. The process reads on mere instructions to apply an exception, see MPEP 2106.05(f), section (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process.
The implementation of a computer is therefore a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Response to Arguments
Applicant's arguments filed 5/03/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 9, par. 4 and page 10 par. 2) that the claims recite structure of the classifiers and how they are trained that cannot be performed by the human mind or with pen/paper. Applicants argue that claim 1 requires iteratively training Classifier 1 for development set of samples and a set of mass spectral features. Applicants reiterate the limitations of claim 1.
In response, Applicants have not argued or explained how training the “classifier” with sample related data and mass spectral data can not be performed by the human mind. The recited classifier is generically recited. There are no features of the “classifier” and dataset used to train the classifier that would necessitate computer technology. The limitations for training the classifier read on organizing data into a reference graph or template. Furthermore, the teaching of Serrano. Academy cited under Step 2A Prong One evidences that implementing a trained classifier such as a neural network is mathematical matrix multiplication. 
Applicants argue (Remarks, page 11, par. 1) newly added claims 15-18 which recite administering a treatment.
In response, an active treatment step with the limitations of claims 15-18 could overcome the 35 USC 101 rejection by adding a practical application. However, the claims currently do not recite a definitive step of treating a patient. These limitations are recited as a contingent step, i.e. “if” a  patient is classified into a late group. It is suggested that each of claims 1 and 13 recite an active step of “determining that the patient is classified into” a late group and “administering” high does IL2 therapy or an anti-PD1 drug.

Claim Rejections - 35 USC § 112-2nd paragraph
The rejections over claims 3, 4 and 7 are withdrawn because the claims have been cancelled. The rejection over claim 2 is withdrawn in view of Applicant’s amending in mass spectral features from Table 33.
The instant rejection is maintained from the previous Office Action and modified in view of Applicant’s amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 12, 13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 16, recite the limitation "the development set classified as Late”.  There is insufficient antecedent basis for this limitation in the claim. The claim recites iteratively training Classifier 1 from the development set to generate an Early class label and an Late class label for each subset of sample. The claim does not recite a step of classifying the development set as Late. Using a data set to generate Early and Late class labels is not equivalent to classifying a data set. Therefore, the method being recited is unclear, i.e. it is not clear if Applicants intend that the development set is being classified during the training of Classifier 1. If so, it is suggested that the claims recite iteratively training Classifier 1 by classifying a subset of the development samples as Late and another subset of  development samples as Early.
 Claim 1, line 20 recites, “a classifier using a trained sets of Classifier 1 and Classifier 2 trained to predict whether a melanoma patient is likely to benefit from treatment with high dose IL2 therapy.” It is not clear what “trained sets” of Classifier 1 and Classifier 2 is referring to. The claim early recites training a Classifier 1 and a Classifier 2. It is not unclear what the “trained sets” now are. Perhaps Applicants mean “a classifier using Classifier 1 and Classifier 2.” Furthermore, it is not clear what is trained to predict whether a melanoma patient is likely to benefit from treatment with high dose IL2 therapy, the classifier which contains Classifier 1 and 2 or if it is the Classifier 1 and 2 that both trained to predict whether a melanoma patient is likely to benefit from IL2. Clarification is needed. The claim may recite “wherein the classifier is trained to predict” or wherein “Classifier 1 and Classifier 2 are trained to predict.”
Claim 13, line 4, recites “performing classification with the aid of a [sic] computer implementing a classifier.” The metes and bounds of “the aid” are unclear. It is not clear what steps are intended to be included such that the computer implementing the classifier aids in performing the classification. It is suggested that “the aid” be deleted and the claim recite performing classification with a computer implementing a classifier, as in disclosed in the specification.
Claim 13, lines 4-8, recite “a classifier” that is developed from a development set of blood based samples by iteratively training “a classifier.” This limitation suggests that the two classifiers are not the same, i.e. the first recited classifier is developed by the training of the second recited classifier. The claim then goes on to recite “suppling the mass spectrometry data of blood based sample from the melanoma patient to a classifier using a trained set of the classifier.” Now, the step is reciting a possible third classifier and then “a trained set of the classifier.” There is lack of antecedent basis support for “the classifier.” It is not clear which of these classifiers comprise a trained set. 
Furthermore, the relationship between the first two classifiers and the third recited “a classifier” is not clear. The claim does not use the first classifier developed by training a classifier to generate the class label prediction and therefore, the intended method as a whole becomes unclear.
Claim 13 goes not to recite “implemented in a computer trained to predict whether a melanoma patient is likely to benefit from treatment.” It is not cleat which of classifiers is being trained to make the recited prediction.
	 
Claim Rejections - 35 USC § 103
The rejection over claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roder et al. in view of Caprioli et al. is withdrawn in view of Applicant’s amendments filed 5/03/2022.
The rejection of claims 12 and 13 under 35 U.S.C. 103(a) as being unpatentable over Roder et al. in view of Caprioli et al. and further in view of Hernando-Monge et al. are withdrawn in view of Applicant’s amendments.

Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635